DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on 30JUN2022 is acknowledged.
Priority
Benefit of domestic priority of application 62/946,327 filed on 12/10/2019 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too short.  Correction is required.  See MPEP § 608.01(b).
Claim Format
The Examiner appreciates the use of line numbers for each individual claim.
Claim Interpretation
Claim 1 line(s) 6 sets forth the limitation “flow structure”, which is interpreted broadly as a structure capable of directing fluid flow, e.g., a baffle, aperture, or window.
Regarding claim 2, the claim term “a high-flow bypass” is sufficiently definite to one having ordinary skill in the art. A high-flow bypass event occurs during extreme events when the amount of water attempting to pass through the system exceeds a threshold potentially causing re-suspension of sediment (par. [0074]).
Claim Objections
Regarding claim 9, the limitation recited “TSS” is an acronym that is not clearly defined by the claim. It is suggested that claim 9 recite - - […] total suspended solids (TSS) [...] - -.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 line(s) 12 sets forth the limitation “a wide flow transfer window”.
The term “wide” is a relative term which renders the claim indefinite. The term “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear how “wide” the transfer window is required to be. While the specification indicates “about >75% of the width of the third interior wall 136” (par. [0076 on P14], and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus one having ordinary skill in the art would not be able to apprise the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QUINN (US 2369915).
Regarding claim 1, QUINN teaches a liquid filter (title, Figs.) comprising a flow container (Fig. 1 #12) comprising:
an inlet chamber (Fig. 2 #29) in fluid communication with a fluid inlet aperture (Fig. 2 #22);
a first media filtration chamber (annotated Fig. 2) in fluid communication with the inlet chamber having a first media (Fig. 2 #27);
a flow structure (annotated Fig. 2) positioned between the inlet chamber and the first media filtration chamber wherein the flow structure is configured to direct fluid passing from the inlet chamber to the first media filtration chamber in a downward direction;
a second media filtration chamber (annotated Fig. 2) in fluid communication with the first media filtration chamber having a second media wherein the second media filtration chamber has an upward treatment flow direction;
a flow transfer window (annotated Fig. 2) positioned between the first media filtration chamber and the second media filtration chamber wherein the flow transfer window allows continuous filtration between the first media filtration chamber and the second media filtration chamber;
an outlet chamber (annotated Fig. 2) in fluid communication with the second media filtration chamber; and
an outlet aperture (Fig. 2 #31) in fluid communication with the outlet chamber.

annotated Fig. 2

    PNG
    media_image1.png
    449
    865
    media_image1.png
    Greyscale

Regarding claim 3, QUINN teaches the first media and the second media are the same media material (Fig. 2 #27; P1/right C/L26-27).
Regarding claim 4, QUINN teaches a position of the flow structure between the inlet chamber and the first media filtration chamber is positioned above an upper level of the media layer (annotated Fig. 2).
Regarding claim 5, QUINN teaches a position of the flow transfer window between the first media filtration chamber and the second media filtration chamber is positioned below an upper level of the media layer in the first media filtration chamber (annotated Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or alternatively under 103 as being obvious over QUINN (US 2369915).
Regarding claims 9-10, QUINN’s filter is capable of water filtration with a suitable particle filtration media such as sand (P1/L26-27), which is either capable of having a pollutant removal efficiency (i.e. a result) of e.g. total suspended solids (TSS) 50-70% or may be optimized as such for the purpose of substantially removing the contaminants.
Furthermore, claim 10 sets forth a method of operation and QUINN’s filter is capable of filtering water at a desired flow rate. If not anticipated, then it is obvious to one of ordinary skill in the art to optimize or scale the device to be suitable as such (MPEP 2144.04.IV.A.)
The TSS and flow rate values have not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over QUINN (US 2369915) in view of TRAN-QUOC-NAM (US 6077448).
Regarding claim 2, QUINN does not teach a bypass. However, TRAN-QUOC-NAM teaches an oil/grit interceptor (title, Figs.) including an inlet chamber (bounded by inlet #44 and weir #48 of Fig. 1) is in fluid communication with an outlet chamber (bounded by outlet #54 and weir #48 of Fig. 1) via an internal high-flow bypass (Fig. 1 #48).
TRAN-QUOC-NAM teaches a bypass system prevents overload of the tank during periods of heavy inflow conditions (abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of QUINN with a bypass as taught by TRAN-QUOC-NAM in order to prevent overload of the filter during periods of heavy inflow conditions. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over QUINN (US 2369915) in view of OLIPHANT (US 390512).
Regarding claims 6-8, QUINN does not teach a second treatment device. However, OLIPHANT teaches an apparatus for liquid purification (title, Figs.) including a filtration system (Fig. 1 #A) positioned in series with a second treatment device (Fig. 1 #U), which is a pre-treatment system (the influent water is pretreated with coagulant; P2/left C/L54-60) or a secondary treatment system (a portion of filtrate is siphoned into the coagulant tank through h’,e’,c’ of Fig. 1; P3/left C/L17-29).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777